Exhibit 13
   Case 2:15-cv-05971-CJB-JCW Document 5-2 Filed 01/15/16 Page 4 of 8




                         NATIONAL FOOTBALL LEAGUE
                             DISPUTE RESOLUTION
                          PROCEDURAL GUIDELINES


1. Certification of Dispute for Arbitration.

   1.1 A party wishing to certify a dispute for arbitration (the "Claimant") shall send
       the Commissioner a written request asking him to hear and decide the matter,
       with a copy of the request to all other directly affected persons (the
       "Respondents").

   1.2 The request for arbitration shall contain a description of the claim, the facts
       supporting it, and the relief or remedy sought, including any amounts claimed.

   1.3 Within 20 days after receipt of the request for arbitration, any Respondent shall
       deliver to the Commissioner, with a copy to all directly affected persons, a
       written statement of the general nature of the defense, and may also include a
       description of additional facts relevant to the dispute.

   1.4 The Respondent may include in its statement any setoffs, counterclaims or third
       party claims related to the request for arbitration, along with the information
       required in Section 1.2 above. If a counterclaim or third party claim is asserted,
       the Claimant or third party claim Respondent shall reply within 20 days after
       receipt of the counterclaim or third party claim in accordance with Section 1.3.

2. Representation. The parties may represent themselves or be represented or assisted
   by persons, including attorneys, of their choice.

3. General Procedures.

   3 .1 The Commissioner will conduct the arbitration in a manner designed to reach a
        fair and prompt outcome, consistent with the circumstances of the particular
        dispute.

   3.2 The Commissioner may be assisted by persons from his staff in conducting
       arbitration proceedings, including serving as hearing officer.

   3.3 The Commissioner may impose time limits he considers reasonable on each
       phase of the proceeding.

   3.4 All documents or information supplied to the Commissioner by one party shall
       at the same time be communicated by that party to all other parties. Ex parte
       communications with the Commissioner relating to the material facts of the
       dispute are not permitted unless the parties and the Commissioner agree
       otherwise or a party is in default, as defined in Section 11 below.

                                                                                           EXHIBIT

                                                                                  IA-3
   Case 2:15-cv-05971-CJB-JCW Document 5-2 Filed 01/15/16 Page 5 of 8



NFL Dispute Resolution
Procedural Guidelines



    3.5 The parties may jointly propose alternative methods of proceeding or variations
        from these Guidelines in a particular arbitration, which the Commissioner may
        permit in his discretion.

4. Location and Choice of Law.

    4.1   The Commissioner may conduct hearings and other proceedings at the NFL
          office in New York or at any other location he deems appropriate or fair after
          consultation with the parties. He may conduct management conferences by
          telephone. Hearings may be conducted by telephone if the parties consent.

    4.2   The Commissioner will apply the substantive law, including burdens of proof,
          that would be applied by a court in the venue of the arbitration, unless otherwise
          agreed to by the parties.

5. Management Conferences.

    5 .1 Promptly after certification of the dispute, the parties shall confer in person or
         by telephone for the purpose of organizing, scheduling and agreeing to
         procedures to expedite subsequent proceedings. The parties shall submit a joint
         scheduling proposal with respect to subsequent proceedings, including
         discovery, dispositive motions, pre-hearing memoranda, and the conduct of a
         hearing if necessary.

    5 .2 The Commissioner may, in his discretion or at the request of a party, convene a
         conference, in person or by telephone, to resolve any disagreements as to the
         matters specified in Section 5.1, and to consider any matters that would expedite
         the proceedings including, for example:

          (a)    the issues to be arbitrated;

          (b)    the need for an oral hearing or whether the dispute can be resolved by
                 written submissions;

          (c)    the date, time and estimated duration of the hearing;

          ( d)   the resolution of outstanding discovery issues and establishment of
                 discovery parameters;

          (e)    the law, standards, rules of evidence and burdens of proof that are to apply
                 to the proceeding;

          (f)    whether the parties will submit pre-hearing and/or post-hearing
                 memoranda;


                                                  -2-                                  5/23/2013
   Case 2:15-cv-05971-CJB-JCW Document 5-2 Filed 01/15/16 Page 6 of 8



NFL Dispute Resolution
Procedural Guidelines



         (g)    the form of any award or relief to be granted;

         (h)    the allocation of attorney's fees, costs, and the expenses of the arbitration.

6. Discovery.

    6.1 Consistent with the expedited nature of arbitration and the needs of the parties,
        the Commissioner may in his discretion or at the request of a party, permit, limit
        or disallow discovery, or compel a party to provide such discovery as he
        considers necessary to an appropriate exploration of the issues in dispute. Such
        discovery may include depositions, written discovery requests, as well as any
        other discovery adequate to arbitrate both statutory and non-statutory claims.
        The Commissioner is not required to apply the rules of discovery used in
        judicial proceeding, provided, however, that the Commissioner shall apply the
        attorney-client privilege and the attorney-work product doctrine.

    6.2 The Commissioner may issue orders to protect the confidentiality of proprietary
        information, trade secrets and other sensitive information.

7. Resolution on Motion or Written Submissions. The parties are encouraged to narrow
   the issues in dispute prior to any hearing, to stipulate to facts, and to identify those
   issues which may be susceptible to resolution on motion or written submissions
   without an oral hearing.

8. Settlement and Mediation. The Commissioner may suggest that the parties explore
   settlement or mediation, and may give such assistance in settlement negotiations or
   mediation as the parties may request or as he deems appropriate.

9. Hearing.

    9 .1 The Commissioner shall determine the manner in which the parties shall present
         their cases. Unless otherwise determined by the Commissioner, the Claimant
         shall present evidence to support its claim, then the Respondent shall present
         evidence supporting its defense and counterclaims, if any, and then there may be
         opportunity for further rebuttal as appropriate. Exhibits, when offered by either
         party, may be received in evidence by the Commissioner.

    9 .2 The Commissioner is not required to apply the rules of evidence used in judicial
         proceedings; provided, however, that the Commissioner shall apply the attorney-
         client privilege and the attorney work product doctrine.

    9.3 Witnesses may be questioned by each party and by the Commissioner. The
        Commissioner may receive and consider the evidence of witnesses by affidavit



                                                  -3-                                   5/23/2013
   Case 2:15-cv-05971-CJB-JCW Document 5-2 Filed 01/15/16 Page 7 of 8



NFL Dispute Resolution
Procedural Guidelines



         or deposition, but shall give such evidence only such weight as he deems it
         warrants after consideration of any objection made to its admission.

    9.4 The Commissioner may exclude witnesses from hearings during the testimony
        of other witnesses or at other times ifhe deems it appropriate.

    9.5 The hearing shall be maintained as confidential and the Commissioner may, in
        his discretion, issue appropriate orders to safeguard that confidentiality.

    9 .6 When the Commissioner is satisfied that the parties have had a reasonable
         opportunity to present their cases, he shall close the hearing.

10. Post-Hearing Memoranda. Ifrequested or authorized by the Commissioner, the
    parties shall submit post-hearing memoranda summarizing the evidence and
    proposing findings of fact and conclusions of law.

11. Default. If any of the parties refuses or fails to take part in the arbitration or any
    stage thereof, without showing sufficient cause for such failure as determined by the
    Commissioner, the Commissioner may proceed with the arbitration and may resolve
    the dispute on the evidence before him.

12. Interim Measures of Protection. The Commissioner may take or require such
    interim measures as he deems necessary in respect of the subject matter of the
    dispute. If requested by a party, the Commissioner may require security for the
    costs of such measures. An order for interim relief is without prejudice to the rights
    of the parties or to the final determination of the dispute.

13. Decision.

     13.1    The award or decision resolving the dispute shall be in writing and shall set
             forth the factual and legal basis for the decision. The Commissioner may
             grant final, interim, interlocutory and partial relief, and may grant any
             remedy or relief that would have been available to the parties had the matter
             been litigated in court.

     13.2    The decision of the Commissioner shall be final and binding on the parties,
             and shall be effective as of the date it is delivered to the parties to the fullest
             extent permitted by law. The decision may be enforced by any court of
             competent jurisdiction.

      13.3 The arbitrator shall issue a written decision within 90 days of the conclusion
           of the hearing or the submission of post-hearing briefs, whichever occurs
           later. The failure of the Arbitrator to meet this or any other deadline shall not
           affect the validity of the arbitration award.

                                                   -4-                                    5/23/2013
   Case 2:15-cv-05971-CJB-JCW Document 5-2 Filed 01/15/16 Page 8 of 8



NFL Dispute Resolution
Procedural Guidelines



14. Fees and Costs. Subject to any agreement between the parties to the contrary, each
    party shall pay its own costs and attorneys' fees to the fullest extent permitted by
    law; provided that the Commissioner will have authority to award reimbursement of
    attorney's fees to the prevailing party in accordance with applicable law.




                                               -5-                                5/23/2013
